DETAILED ACTION
	This application has been examined. Claims 1,3,12-13,17,20-23,27,37-38,42,45-47 and 56 are pending.  Claims 2,4-11,14-16,18-19,24-26,28-36,39-41,43-44,48-55,57-59 are cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 3/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 8386615, 10389762 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter

Claims 1,3,12-13,17,20-23,27,37-38,42,45-47 and 56 are allowed.
The following is an examiner’s statement of reasons for allowance:  
  	The provision for --- a method implemented in a network element comprising:
 	receiving from a communication client a Session Initiation Protocol (SIP) message  indicative of a desire of said communication client to establish a communication session, said communication client being registered in association with a user account;
 	determining if there exists at least one active communication session in progress with at least one other communication client registered in association with said user account;
 	soliciting from a participant of said at least one active communication session an indication of permission for said communication client to join said at least one active communication session, wherein said soliciting comprises at least one of:
 	soliciting said indication via said at least one active communication session;
 transmitting an instant message to solicit said indication;
 	sending a short text message to solicit said indication; and
 sending an electronic message to solicit said indication; and
causing said communication client to join at least one of said at least one active communication session when it is determined that there does exist at least one active communication session, wherein said causing said communication client to join at least one of said at least one active communication session is executed only in response to determining that there does exist at least one active communication session and receiving said indication of permission
---- wherein all the features previously described are combined in one singular embodiment,   is not fairly taught or suggested by the prior art of record.  

 	The Examiner finds particular novelty in the method and network element capabilities as described in the Applicant Specification  (page 25 , page 27-28 ) wherein the said method and network element is: receiving from a communication client a Session Initiation Protocol (SIP) message  indicative of a desire of said communication client to establish a communication session, said communication client being registered in association with a user account; and furthermore determining if there exists at least one active communication session in progress with at least one other communication client registered in association with said user account; and furthermore soliciting from a participant of said at least one active communication session an indication of permission for said communication client to join said at least one active communication session, wherein said soliciting comprises at least one of: soliciting said indication via said at least one active communication session;  transmitting an instant message to solicit said indication;  sending a short text message to solicit said indication; and  sending an electronic message to solicit said indication; and   furthermore causing said communication client to join at least one of said at least one active communication session when it is determined that there does exist at least one active communication session, wherein said causing said communication client to join at least one of said at least one active communication session is executed only in response to determining that there does exist at least one active communication session and receiving said indication of permission.
 
   	Adams Figure 27, Paragraph 35,Paragraph 46 disclosed wherein a plurality of lines assigned to a customer premises equipment. A single VoIP phone may be assigned a plurality of different VoIP telephone numbers and it may enable a user to make multi -party conference calls from those VoIP telephone numbers. Adams disclosed wherein calls may be joined by dragging sub-window 310a so that it at least partially overlaps sub-window 310b, so that the on-hold call with phone number receiving from a communication client a Session Initiation Protocol (SIP) message  indicative of a desire of said communication client to establish a communication session, said communication client being registered in association with a user account; and furthermore determining if there exists at least one active communication session in progress with at least one other communication client registered in association with said user account; and furthermore soliciting from a participant of said at least one active communication session an indication of permission for said communication client to join said at least one active communication session, wherein said soliciting comprises at least one of: soliciting said indication via said at least one active communication session;  transmitting an instant message to solicit said indication;  sending a short text message to solicit said indication; and  sending an electronic message to solicit said indication; and   furthermore causing said communication client to join at least one of said at least one active communication session when it is determined that there does exist at least one active communication session, wherein said causing said communication client to join at least one of said at least one active communication session is executed only in response to determining that there does exist at least one active communication session and receiving said indication of permission.
 
 	Ying Paragraph 24 disclosed a shared multi-user IP telephone device which receives, based on SIP, a call transmitted over a VoIP network. Ying Paragraph 31 receiving from a communication client a Session Initiation Protocol (SIP) message  indicative of a desire of said communication client to establish a communication session, said communication client being registered in association with a user account; and furthermore determining if there exists at least one active communication session in progress with at least one other communication client registered in association with said user account; and furthermore soliciting from a participant of said at least one active communication session an indication of permission for said communication client to join said at least one active communication session, wherein said soliciting comprises at least one of: soliciting said indication via said at least one active communication session;  transmitting an instant message to solicit said indication;  sending a short text message to solicit said indication; and  sending an electronic message to solicit said indication; and   furthermore causing said communication client to join at least one of said at least one active communication session when it is determined that there does exist at least one active communication session, wherein said causing said communication client to join at least one of said at least one active communication session is executed only in response to determining that there does exist at least one active communication session and receiving said indication of permission.
receiving from a communication client a Session Initiation Protocol (SIP) message  indicative of a desire of said communication client to establish a communication session, said communication client being registered in association with a user account; and furthermore determining if there exists at least one active communication session in progress with at least one other communication client registered in association with said user account; and furthermore soliciting from a participant of said at least one active communication session an indication of permission for said communication client to join said at least one active communication session, wherein said soliciting comprises at least one of: soliciting said indication via said at least one active communication session;  transmitting an instant message to solicit said indication;  sending a short text message to solicit said indication; and  sending an electronic message to solicit said indication; and   furthermore causing said communication client to join at least one of said at least one active communication session when it is determined that there does exist at least one active communication session, wherein said causing said communication client to join at least one of said at least one active communication session is executed only in response to determining that there does exist at least one active communication session and receiving said indication of permission.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Examiner’s Note:  In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/GREG C BENGZON/Primary Examiner, Art Unit 2444